FILED
                             NOT FOR PUBLICATION                            DEC 19 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IVAN ZHURBIN; et al.,                            No. 07-74241

              Petitioners,                       Agency Nos.         A096-064-448
                                                                     A096-354-993
  v.                                                                 A096-354-994

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
              Respondent.



EVGENIA BORODIKHNIA and                          No. 09-73138
TIGRAN HAYRAPETYAN,
                                                 Agency Nos.         A096-354-993
              Petitioners,                                           A096-354-994

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 6, 2012
                              Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: BERZON, IKUTA, and NGUYEN, Circuit Judges.

       Ivan Zhurbin and Evgenia Borodikhnia petition for review of the BIA’s

denial of their applications for asylum, withholding of removal, and relief under

the Convention Against Torture. Tigran Hayrapetyan petitions for review of the

BIA’s denial of his motion to reopen proceedings for the purpose of filing an

independent asylum application based on changed country conditions. We deny

the petitions.

       Petitioners failed to administratively exhaust their inconsistent treatment

argument, because they did not raise this argument in their briefs to the BIA.

Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc). Accordingly,

we lack jurisdiction over this issue. Id.

       Substantial evidence supports the BIA’s conclusion that the police’s

detention of Borodikhnia and detention and brief beating of Zhurbin did not rise to

the level of persecution. See Prasad v. INS, 47 F.3d 336, 339–40 (9th Cir. 1995).

Substantial evidence also supports the BIA’s conclusion that the government was

not unwilling or unable to control the skinheads in Omsk and Novosibirsk. Among

other evidence, the record shows that police prevented disruption of the Student

Democratic Union’s scheduled demonstrations and responded to calls for

assistance after skinheads attacked mosques guarded by Student Democratic Union


                                            2
members. Cf. Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005). The

BIA’s conclusion that Zhurbin and Borodikhnia do not have a well founded fear of

future persecution is supported by substantial evidence in the record, including the

State Department’s country conditions report. As a result, the BIA did not err in

denying Zhurbin’s and Borodikhnia’s asylum applications. Because Zhurbin and

Borodikhnia failed to qualify for asylum, they necessarily failed to satisfy the more

stringent standard for withholding of removal. Alvarez-Santos v. I.N.S., 332 F.3d

1245, 1255 (9th Cir. 2003).

      The BIA did not err in rejecting Zhurbin’s and Borodikhnia’s claims for

relief under the Convention Against Torture, because substantial evidence

supported its conclusion that neither Zhurbin nor Borodikhnia are more likely than

not to be tortured if returned to Russia. See Al-Saher v. INS, 268 F.3d 1143, 1147

(9th Cir. 2001).

      Finally, the BIA did not abuse its discretion in concluding that the changed

conditions in Armenia were not material and did not warrant reopening the

proceedings to permit Hayrapetyan to file an independent asylum application. See

8 U.S.C. § 1229a(c)(7)(C)(ii) (2012). Among other things, the record shows that

military men visited Hayrapetyan’s family’s home both before and after Sargsyan

was elevated from head of national security to president.


                                          3
PETITIONS FOR REVIEW DENIED.




                       4